Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the remarks filed on December 14th 2021. Claims 1-30 are allowed.

Response to Arguments
3.	The double patenting rejection has been withdrawn in view of terminal disclaimer filed on August 16th 2021 and December 14th 2021 and approved on August 16th 2021 and December 14th 2021.

Allowable Subject Matter
4.	Claims 1-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, see 892, either singularly or combination fail to anticipate or render obvious specifically, with respect to Independent claim 1, in combination of with the other claimed limitations, which is directed to, a method for processing gastrointestinal (GI) images, comprising: receiving a regular image, wherein the regular image is captured using an imaging apparatus by projecting non-structured light onto a body lumen when the imaging apparatus is in the body lumen; determining a target distance for a target region in the regular image, mutatis mutandis. Accordingly, dependent claims 2-21, 23 and 25-29 are allowed.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 22, 2022